Title: Abigail Adams to Charles Storer, 23 March 1786
From: Adams, Abigail
To: Storer, Charles


     
      Dear Charles
      London March 23 1786
     
     Your kind Letter of  came to hand by captain Lyde. I had chid you for not writing by way of Newyork, as you could not but suppose we were anxious for your safety. I constantly inquired what vessels were arrived, and Had the pleasure of hearing that Captain Stout was safe a month before your Letter came. I suppose you thought you would be very particular, yet mark, you never told me how the children behaved at sea, nor who was the best Nurse, nor how Mrs Atkinson stood the voyage, nor whether your cold was troublesome, and all that. You were so rejoiced that you had got once more to dear Boston that what was past, was all vision. Well, well I excuse you, only next time do better, and tell me what you have been doing since your return. Are you studying divinity as you talkd? Or are you planning schemes for merchandize. The Youth of our Country must turn their minds to Agriculture, to Manufactories, and endeavour to benifit their Country in that way. There is vast scope for them. I am glad to learn from you that Luxery is in some measure retrenchd, necessity itself may carry virtue in its train, I want to come home and live amongst you, for with all your faults I love you better than any other people. Good Dr Price gave us a discourse last sunday upon the Jew and Samaratin, and with his usual Phylanthropy told us, that, all mankind were our Neighbours, and every Being who was in distress, of whatever Country, or Religion, was our Brother, and demanded from us our aid, and assistance. It is impossible to hear this good Man without having our Hearts and minds enlarged. It was virtue more than consanguinity that clamed our preferable regard. Now upon this principal I believe I ought to love my Countrymen best, as I really think them possest of a larger portion of virtue than any other Nation, I am acquainted with, and my wish is that they had still more, and wisdom enough added to it, to convince them of a necessity of a union of counsels and conduct with regard to their publick measures. In vain will they call for commercial Treaties, in vain will they look for respect in Europe, in vain will they hope for Peace with the Barbery states, whilst their own citizens discover a jealousy of Congress and a reluctance at enlargeing their powers, a fear even to trust them with commercial arrangments.
     Age and experience should teach wisdom and if the Beardless youths whom some of the states send to judge of elegant diction and well turnd periods, are only competant to com’as and points, why let them not be rob’d of their mite, but sent as preceptors to instruct the rising generation but let not the science of politicks, and the interest of Nations be quibled out of countanance by these Butterflies of yesterday. What but a pidling genious would think of quarrelling with words? Tell them I despise them—I have however given the hint to the person for whom it was designd, and in future he will endeavour to leave out the monosyllable I as much as possible. A parcel of Blockheads said he, let them send me a private Secretary then. You know the drugery too well, and have unrewarded done your share. The writing which this negotiation takes up is incredible, altho nothing Scarcly appears to come of it. Amelia too, has her portion of private Letter-copying, at which she scolds sometimes. Politicks you know she pretends to hate, but I do not find however that she dislikes the Gentleman in the politician.
     As to the other confidential matter you communicated, I can only say that if the Gentleman is ungenerous enough, either to copy the letters, or to detain any of them, it can only be to his own mortification, when he reflects that through his own imprudence and missconduct, he has forfeited the Esteem of a family who were disposed to have owned him as a member of it, and the affection of a Lady who would have studied to have made him happy, but each of the Parties have much more agreeable prospects before them now. Let it not surprize you when I tell you that your Young Friend is under engagements, and to a Gentleman of unblemishd reputation, an amiable Character irreproachable honour and approved integrity. You will be at no loss to determine that col S. is the person described, and as the matter is agreed upon by all parties, I have no desire to keep it a secreet, more especially as I Suspect matrimony is very soon the object of the Gentleman. I think he is in full haste enough, and I tell him so, but he says in replie, what is there to hinder? Nay consider sir—it is but a few months since you made a declaration of this kind–“yes Madam thats true, but you were no stranger to the sentiments of my mind or the situation of my Heart, when I found it necessary for my own Peace—to ask leave of absence. The Situation of the Lady is different now, and what was formerly an impediment exists no longer, pray my good Madam, persuade yourself of the propriety of a speedy union.” I believe a soldier is always more expeditious in his courtships than other Men, they know better how to Capture the citidal.
     As to the Gentlemans asking no questions respecting the family, I do not wonder at that. He could not but feel dissagreeably, and could not have said any thing to you, who he had reason to think, knew all the circumstances. He will have too much pride to shew his dissapointment. I am rejoiced that his conduct can no longer give me the pain which it has done, for a long time. I will bid him adieu I wish him no evil.
     The treaty with Portugal is just concluding, mr Jefferson is here and will sign it before he quits London. I wish I could say as much with respect to this Country. As to the Posts, they will be held till the states repeal those laws which prevent the course of Justice. And perhaps the states will say, that they will not repeal the Laws untill the posts are given up. The Question then is, who shall first do right? Congress are made acquainted with all that has been done or said upon the Matter, tho I know not whether it has yet reachd them. There is an other matter before them, which demands wise Heads. I mean the terms upon which the Barbary powers will make peace. This knowledge has been obtaind through the Tripoline Minister who is now at this Court. He has full powers to make treaties, and is perpetual Ambassador, a good kind of Man. Mr A visited him, smoakd in his long pipe and took coffe with him. He had two Secretaries who were not permitted to set in his presence, and he is very cautious to keep from this Court any knowledge of conferences with the united States.
     These two last matters you will be Mum upon; as it is best to be silent yet. My best regards to your Pappa Mamma sisters and Brothers, &c. &c. Be assured that the shortness of my paper curtails my pen and obliges me to subscribe my self your Friend
     
      AA
     
    